  Case 21-40512        Doc 61     Filed 08/16/21 Entered 08/16/21 13:45:08        Desc Main
                                    Document     Page 1 of 6


United States Department of Justice
Office of the United States Trustee
110 N. College Avenue, Suite 300
Tyler, Texas 75702
(903) 590-1450

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE                               §
                                    §
Trophy Hospitality, LLC             §    Case No. 21-40512
3351 Waverly Drive                  §
Celina, TX 75009                    §
DENTON-TX                           §
Tax ID / EIN: XX-XXXXXXX            §
dba Trophy Park                     §    Chapter 11
                                    §
Debtor                              §
                                    §
     UNITED STATES TRUSTEE’S MOTION TO CONVERT OR DISMISS WITH
                     PREJUDICE PURSUANT TO 11 U.S.C. § 1112(b),
                  OR IN THE ALTERNATIVE, FOR OTHER RELIEF;
                WITH WAIVER OF 30-DAY HEARING REQUIREMENT

                         14-DAY NEGATIVE NOTICE – LBR 1017(b):

        Your rights may be affected by the relief sought in this pleading. You should read
this pleading carefully and discuss it with your attorney, if you have one in this bankruptcy
case. If you oppose the relief sought by this pleading, you must file a written objection,
explaining the factual and/or legal basis for opposing the relief.

        No hearing will be conducted on this Motion unless a written objection is filed with
the Clerk of the United States Bankruptcy Court and served upon the party filing this
pleading WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE shown in the
certificate of service unless the Court shortens or extends the time for filing such objection.
If no objection is timely served and filed, this pleading shall be deemed to be unopposed,
and the Court may enter an order granting the relief sought. If an objection is filed and
served in a timely manner, the Court will thereafter set a hearing with appropriate notice.
If you fail to appear at the hearing, your objection may be stricken. The Court reserves the
right to set a hearing on any matter.
  Case 21-40512         Doc 61      Filed 08/16/21 Entered 08/16/21 13:45:08         Desc Main
                                      Document     Page 2 of 6



        TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE PRESIDING:

        William T. Neary, the United States Trustee for Region 6 (“U.S. Trustee”) hereby files in

the above-numbered and captioned bankruptcy case (“Case”) his Motion to Convert or Dismiss

with Prejudice Pursuant to 11 U.S.C. § 1112(b), or in the Alternative, for Other Relief

(“Motion”) and respectfully states in support thereof:

                                      Jurisdiction and Timeliness

        1.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1334, 157(a), and

the standing order of reference. This is a core proceeding pursuant to 28 U.S.C. § 157. The

predicate for the relief requested herein is Bankruptcy Code section 1112(b).

                                  Background and Requested Relief

        2.      The Debtor filed the Case on April 8, 2021 (“Petition Date”), and operates its

restaurant and bar business as a debtor-in-possession.

        3.      The Debtor has not filed an operating report during the Case, and is currently

delinquent on reports for April, May, and June.

        4.      The Debtor does not appear to be using a debtor-in-possession account. The most

recent statement from Plains Capital Bank, dated June 30, 2021, did not indicate a debtor-in-

possession account designation and reflected a balance of $102,329.

        5.      Due to the lack of operating reports in the Case, the U.S. Trustee and other parties

cannot effectively monitor the Debtor’s use of cash or accurately calculate U.S. Trustee fees in

the Case.

        6.      The Debtor has also not provided the U.S. Trustee’s office with proof of

insurance on its business contents.




United States Trustee’s Motion to Dismiss – Page 2 of 4
  Case 21-40512         Doc 61      Filed 08/16/21 Entered 08/16/21 13:45:08            Desc Main
                                      Document     Page 3 of 6



        7.      The Debtor’s failure to comply with U.S. Trustee Guidelines to use a debtor-in-

possession account, administrative reporting and fee requirements, and failure to provide proof

of insurance of estate property constitutes cause under 11 U.S.C. § 1112(b) for conversion,

dismissal with prejudice to re-filing, or, in the alternative, imposition of a case resolution

deadline.

        WHEREFORE, the U.S. Trustee respectfully requests that the Court issue an order (a)

converting the Case to chapter 7; (b) dismissing the Case with prejudice, or (c) subjecting the

Debtor to confirmation deadlines; and granting such other further appropriate relief.

Dated: August 16, 2021                                         Respectfully submitted,

                                                               William T. Neary
                                                               United States Trustee

                                                               /s/ Marcus F. Salitore
                                                               Trial Attorney
                                                               Texas Bar 24029822
                                                               300 Plaza Tower
                                                               110 N. College
                                                               Tyler, Texas 75702
                                                               (903) 590-1450 Ext. 216

                                          Certificate of Service

The undersigned hereby certifies that a copy of the foregoing document was served on the
following listed persons through the court’s electronic notification system as permitted by
Appendix 5005 to the Local Rules of the U.S. Bankruptcy Court for the Eastern District of
Texas, or by first class United States Mail, postage prepaid, no later than August 17, 2021.

                                                               /s/ Marcus F. Salitore

DEBTOR:
Trophy Hospitality, LLC
3351 Waverly Drive
Celina, TX 75009




United States Trustee’s Motion to Dismiss – Page 3 of 4
  Case 21-40512         Doc 61      Filed 08/16/21 Entered 08/16/21 13:45:08   Desc Main
                                      Document     Page 4 of 6



DEBTOR’S COUNSEL:
Eric A. Liepins
Eric A. Liepins, P.C.
12770 Coit Road
Suite 850
Dallas, TX 75251

SUBCHAPTER V TRUSTEE:
Scott SEIDEL
Sub V Chapter Trustee
6505 West Park Boulevard
Ste. 306
Plano, TX 75093

NOTICES OF APPEARANCE:
Michael D. Warner, Esq.
Benjamin L. Wallen, Esq.
PACHULSKI STANG ZIEHL & JONES, LLP
440 Louisiana Street, Suite 900
Houston, TX 77002

Laurie Spindler
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
2777 N. Stemmons Freeway
Suite 1000
DALLAS, TX 75207

Frisco ISD
c/o Linda D. Reece
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
1919 S. Shiloh Rd., Suite 310
Garland, TX 75042

MATRIX FOLLOWS:




United States Trustee’s Motion to Dismiss – Page 4 of 4
                     Case 21-40512         Doc 61     Filed 08/16/21           Entered 08/16/21 13:45:08      Desc Main
Label Matrix for local noticing                     MeganDocument
                                                          M. Adeyemo        Page 5 of 6            Aramak Uniform Services
0540-4                                              Gordon & Rees LLP                              P.O. Box 731676
Case 21-40512                                       2200 Ross Avenue, Suite 3700                   Dallas, TX 75373-1676
Eastern District of Texas                           Dallas, TX 75201-2794
Sherman
Mon Aug 16 13:41:24 CDT 2021
Bigs Investment Holdings, LLC                       Bigs Investments Holdings, LLC                 Blue Star Frisco Retail, LLC
c/o Travis Richard                                  c/o Travis Richard                             1 Cowboys Way, Ste. 100
5335 Spring Valley                                  5335 Spring Valley                             Frisco, TX 75034-1977
Dallas, TX 75254-3009                               Dallas, TX 75254-3009


Blue Star Frisco Retail, LLC                        Blue Star Frisco, LP                           Blue Star Frisco, LP
c/o Michael D. Warner, Esq.                         8000 Warren Parkway                            1 Cowboys Way, Suite 100
440 Louisiana St., Ste. 900                         Building 1, Suite 100                          Frisco, TX 75034-1977
Houston, TX 77002-1062                              Frisco, TX 75034-2231


Celtic Bank                                         City of Frisco                                 City of Frisco
268 S. State St., Ste. 300                          Linebarger Goggan Blair & Sampson, LLP         Linebarger Goggan Blair & Sampson, LLP
Salt Lake City, UT 84111-5314                       c/o Laurie A. Spindler                         c/o Laurie A. Spindler
                                                    2777 N. Stemmons Frwy                          2777 N. Stemmons Freeway
                                                    Suite 1000                                     Suite 1000
                                                    Dallas, TX 75207-2328                          Dallas, TX 75207-2328
Comptroller of Public Accounts                      Fix A Drip                                     Freshpoint
C/O Office of the Attorney General                  8732 Ukiah                                     4721 Simonton
Bankruptcy - Collections Division MC-008            Dallas, TX 75227-8224                          Dallas, TX 75244-5316
PO Box 12548
Austin TX 78711-2548

Frisco ISD                                          Eric A. Liepins                                (p)PURELY MEAT COMPANY
c/o Perdue Brandon Fielder et al                    Eric A. Liepins, P.C.                          4345 W DIVISION STREET
1919 S. Shiloh Road, Suite 310, LB 40               12770 Coit Road                                CHICAGO IL 60651-1714
Garland, TX 75042-8234                              Suite 850
                                                    Dallas, TX 75251-1364

Linda Reece                                         Scott SEIDEL (SBRA V)                          Marcus Salitore
1919 S. Shiloh Road, Suite 310, LB 40               Sub V Chapter Trustee                          US Trustee Office
Garland, TX 75042-8234                              6505 West Park Boulevard                       110 N. College Ave., Room 300
                                                    Ste. 306                                       Tyler, TX 75702-7231
                                                    Plano, TX 75093-6212

Sani Servant                                        Seidel Scott                                   Callan Clark Searcy
3100 E Meadows                                      Chapter 7 Trustee                              Texas Attorney General
Mesquite, TX 75150                                  6505 W. Park Blvd.                             300 W. 15th Street, Mail MC-008
                                                    Plano, TX 75093-6208                           78701
                                                                                                   Austin, TX 78701-1649

Shiloh Oak Investment, LLC                          Shiloh Oak Investment, LLC                     Small Business Admin
c/o Travis Richard                                  c/o Travis Richard                             P.O. Box 3918
5335 Spring Valley                                  5335 Spring V alley                            Portland, OR 97208-3918
Dallas, TX 75254-3009                               Dallas, TX 75254-3009


Laurie A. Spindler                                  Texas Comptroller of Public Accounts, Revenu   Trophy Hospitality, LLC
Linebarger, Goggan, Blair & Sampson                 Callan Searcy                                  3351 Waverly Drive
2777 N. Stemmons Frwy Ste 1000                      c/o Sherri K. Simpson, Paralegal               Celina, TX 75009-1501
Dallas, TX 75207-2328                               PO Box 12548
                                                    Austin, TX 78711-2548
                    Case 21-40512           Doc 61       Filed 08/16/21          Entered 08/16/21 13:45:08             Desc Main
U.S. Attorney General                                  US Trustee
                                                            Document           Page 6 of 6                  John M. Vardeman
Department of Justice                                  Office of the U.S. Trustee                           UST Office
Main Justice Building                                  110 N. College Ave.                                  110 N. College St., Suite 300
10th & Constitution Ave., NW                           Suite 300                                            Tyler, TX 75702-7231
Washington, DC 20530-0001                              Tyler, TX 75702-7231

Wade Electric                                          Michael D. Warner                                    Waste Management
7217 Parwelk                                           Pachulski Stang Ziehl & Jones LLP                    1001 Fannin
Dallas, TX 75235                                       440 Louisiana Street                                 Houston, TX 77002-6717
                                                       Suite 900
                                                       Houston, TX 77002-1062



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Purely Meat Company                                    (d)Purely Meat Company
4345 W Division                                        4345 W Division
Chicago, IL 60651                                      Chicago, IL 60651




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Aramak Uniform Services                             (d)Celtic Bank                                       (d)Fix A Drip
P.O. Box 731676                                        268 S State Street                                   8732 Ukiah
Dallas, TX 75373-1676                                  Suite 300                                            Dallas, TX 75227-8224
                                                       Salt Lake City, UT 84111-5314


(d)Frisco ISD                                          (d)Small Business Admin                              (d)Wade Electric
c/o Perdue Brandon Fielder et al                       PO Box 3918                                          7217 Parwelk
1919 S. Shiloh Road, Suite 310, LB 40                  Portland, OR 97208-3918                              Dallas, TX 75235
Garland, TX 75042-8234


End of Label Matrix
Mailable recipients      35
Bypassed recipients       6
Total                    41
